DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the CFV valve, in claims 8 and 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it cannot be determined what are structures of elements and connections required to form the CFValve  in claims 8 and 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3,  4 and 7 are rejected under 35 U.S.C. 102(a) as being anticipated by Newton et al. (9,499,390).
Newton et al. disclose, in fig. 2,
Re-claim 1, a dispensing device comprising: a product unit 22 including a pressure source 26 configured to transmit one or more products to an infusing device 12; a water source  13 including one or more CFValves 16 configured to transmit water to the infusing device 12; a gas source  60 configured 
Re-claims 3, 4,  wherein a flow rate of the mixture out of the dispensing area is 1.0 ounce per second or 2.0 ounces per second (see col. 4, lines 20-23).
Re-claim 7, wherein the pressure source is a volumetric pump 26.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al..
Newton et al. lack to disclose the flow rate of the mixture out of the dispensing area is 0.25 ounce per second or 3 ounces per second. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Newton et al. with the flow rate of the mixture out of the dispensing area is 0.25 ounce per second or 3 ounces per second, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA1980).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (9,499,390) in view of Newton et al. (6,026,850).
Newton et al. (6,026,850) teach, figs. 1-3, a  CFValve 10 being a regulating valve for maintaining a substantially constant flow of fluid from a variable pressure fluid supply to a fluid outlet, the CFValve .
Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (9,499,390) in view of Kleinrichert (9,623,383).
Re-claims 2, 9, Newton et al. (9,499,390) lack to disclose the one or more products is coffee; and the one or more gases includes Nitrogen.
Kleinrichert teaches, in fig. 1, a dispensing device comprising  product 20 being coffee; and a gas 22 including Nitrogen.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Kleinrichert, to modify the invention of Newton et al. with the one or more products is coffee; and the one or more gases includes Nitrogen in order to produce a favorite beverage nitro-coffee. 

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (9,499,390) in view of Boyer (2010/0127015).
Newton et al. lack to disclose the product unit being a syrup unit.
Boyer teaches, in fig. 1, a dispensing device comprising a dispensing area for  dispensing  a mixture of a syrup, a water source and a gas source.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Boyer, to modify the invention of Newton with the product unit being syrup in order to produce a favorite soda beverage.
Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (9,499,390) in view of Boyer, and further in view of Newton et al. (6,026,850).
Newton et al. (6,026,850) teach, figs. 1-3, a  CFValve 10 being a regulating valve for maintaining a substantially constant flow of fluid from a variable pressure fluid supply to a fluid outlet, the CFValve including the limitations as claimed.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (9,499,390) in view of Giardino et al. (10,785,996).
Newton et al. lack to disclose the gas source including  a first gas stream and a second gas stream, the first gas stream enters an infuser and the second gas stream enters a product storage device, the second gas stream that enters the product storage device moves a product out of the product storage device to the infuser, the first gas stream enters the infuser and is infused into the product entering the infuser; and the product being coffee and the infused product is Nitro-coffee.
Giardino et al. teach, in figs. 12, a dispensing device comprising the gas source 198 including  a first gas stream 204 and a second gas stream 205  , the first gas stream enters an infuser 20 and the second gas stream enters a product storage device 200, the second gas stream that enters the product storage device moves a product out of the product storage device to the infuser, the first gas stream enters the infuser and is infused into the product entering the infuser; and the product being coffee and the infused product is Nitro-coffee.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Giardino et al., to modify the invention of Newton et al. with the gas source including  a first gas stream and a second gas stream as claimed in order to produce a favorite beverage nitro-coffee. 



.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        September 11, 2021